Citation Nr: 1542074	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1984 and from January 1985 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2010 VA Form 9 (substantive appeal), he indicated that he wanted a BVA videoconference hearing.  Although a hearing was scheduled for April 2015, the Veteran failed to report.

Letters notifying the Veteran of the hearing dated April 1, 2015 and April 19, 2015 were returned to the AOJ as undeliverable.  The letters, however, were not sent to the Veteran's current address, as indicated on VBMS and the Veteran's substantive appeal.  Thus, good cause for failure to report for the scheduled hearing is apparent.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the RO schedules Board video-conference hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a BVA videoconference hearing at the earliest opportunity in accordance with the Veteran's request on his July 2010 substantive appeal.  Appropriately notify the Veteran (at his current address of record) and his representative, of the date, time and location of this hearing.  Put a copy of this notification letter in the claims file.  If the Veteran no longer wants this hearing, or fails to report for it on the date scheduled, then also document this in his claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




